DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “Spinks discloses a first outer spring 4 inside a pocket 8 and a second inner spring 6 located within a pocket, the inner pocketed spring B being inside the outer pocketed spring A. See Fig. 5 of Spinks. Spinks does not disclose, teach, or suggest an arrangement comprising three nested pocketed coil springs, in which each pocketed coil spring is enclosed by a fabric pocket. As regards a spring unit comprising three nested springs, the Examiner refers to DeMoss et al., and especially to Fig. 5 of DeMoss et al. in combination with paragraphs [0052] - [0055] of DeMoss et al. There is no indication in DeMoss et al. that the teaching of DeMoss et al. could be applied to pocketed springs in which each of the nested coil springs is enclosed by a respective fabric pocket. As can also be seen from the description in connection with Fig. 5 of the subject patent application, the manufacture of the claimed pocketed spring unit is more complex than the spring unit of DeMoss et al., as each of the three coil springs of the claimed invention does not only have to be enclosed by a separate fabric pocket, but the third pocketed coil spring has to be arranged inside the second coil spring, thereafter the second coil spring has to be pocketed and has to be arranged together with the pocketed third coil spring inside the first spring which is then pocketed to obtain the claimed pocketed spring unit,” the Examiner respectfully disagrees. Forming nested pocketed coil springs is known in the art and is taught by both Spinks and Mossebeck et al. as indicated in the current and previous office actions. The concept of utilizing three nested coil springs is taught by DeMoss et al. Therefore, simply applying the concept of three concentric springs to an old and 
Regarding Applicant’s argument that “Neither Spinks nor DeMoss et al. disclose three pocketed springs as claimed in claim 1. It would not have been obvious to one of ordinary skill in the art as of the filing date of the present application to have modified Spinks to add another or third pocketed spring inside the smaller inner pocketed spring. Such teaching would not have been predictable to one of ordinary skill in the art at the time of filing. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. MPEP § 2143. Thus, when setting forth such a rejection, Office personnel "must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art." Id. Any rationale employed must provide a link between the factual findings and the legal conclusion of obviousness. Id. The rejection lacks any reasoned explanation as to why the claimed invention would have been obvious. Instead, the rejection simply identifies where the various recited features are allegedly found in two separate prior art references. The only rationale given to provide a link between the Examiner's alleged factual findings and the legal conclusion of obviousness is that adding a third pocketed spring would add an additional level of spring support. See page 21 of final office action. This reason is not one which would cause a person skilled in the art would have combined the various prior art teachings. Therefore, the Examiner has failed to establish a prima facie case of obviousness. See MPEP § 2143. Spinks is not concerned with add an additional level of spring support. Therefore, such a result would not have been a reason for one of ordinary skill in the art at the time of filing to add a third pocketed spring inside the smaller inner pocketed spring. The Examiner is merely making up a reason why one of ordinary skill in the art at the time of filing would add a third pocketed spring to the pocketed springs of Spinks”, the Examiner respectfully disagrees. Nested concentric pocketed coil springs and the methods of forming such springs are old and well known in the art as evidenced by at least Mossbeck, Spinks and 
Regarding Applicant’s argument that “It is obvious from the above description of the method steps necessary for the manufacture of the claimed pocketed spring unit that the manufacture of the claimed invention requires different technology than the manufacture of the assembly comprising three nested coil springs disclosed by DeMoss et al. This is also the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The Examiner disagrees for the same reasons as presented above. The benefits as taught by DeMoss and 
Applicant argues that “Claims 24 and 26-30 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 6,122,900 to Mossbeck et al. ("Mossbeck") in view of DeMoss. Mossbeck et al. discloses a pocketed spring unit comprising a coil spring enclosed by a fabric pocket which is arranged inside another coil spring enclosed by another fabric pocket (see springs 18 and 24 in combination with column 8, line 66 through column 9, line 16). Mossbeck et al. does not disclose, teach, or suggest an arrangement comprising three nested pocketed coil springs, in which each pocketed coil spring is enclosed by a fabric pocket. As regards a spring unit comprising three nested springs, the Examiner refers to DeMoss et al., and especially to Fig. 5 of DeMoss et al. in combination with paragraphs [0052] - [0055] of DeMoss et al. While it is correct that the spring unit shown in Fig. 5 of DeMoss et al. comprises an outer coil 350, an intermediate coil 360 arranged inside the outer coil 350, and an inner coil 370 arranged inside the intermediate coil 360, there is no indication in DeMoss et al. that the teaching of DeMoss et al. could be applied to pocketed springs in which each of the nested coil springs is enclosed by a respective fabric pocket. As can also be seen from the description in connection with Fig. 5 of the subject patent application, the manufacture of the claimed pocketed spring unit is more complex than the spring unit of DeMoss et al., as each of the three coil springs of the claimed invention does not only have to be enclosed by a separate fabric pocket, but the third pocketed coil spring has to be arranged inside the second coil spring, thereafter the second coil spring has to be pocketed and has to be arranged together with the pocketed third coil spring inside the first spring which is then pocketed to obtain the claimed pocketed spring unit”.
These arguments are not persuasive. The process of pocketing springs is of course different than forming nested coil springs which are not pocketed. However, it is old and well known in the art to nest pocketed springs as taught by both Richmond, Mossbeck, and Spinks. 
Regarding Applicant’s arguments that “Neither Mossbeck et al. nor DeMoss et al. disclose three pocketed springs as claimed in claim 1. It would not have been obvious to one of ordinary skill in the art as of the filing date of the present application to have modified Mossbeck et al. to add another or third pocketed spring inside the smaller inner pocketed spring. Such teaching would not have been predictable to one of ordinary skill in the art at the time of filing. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. MPEP § 2143. Thus, when setting forth such a rejection, Office personnel "must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art." Id. Any rationale employed must provide a link between the factual findings and the legal conclusion of obviousness. Id. The rejection lacks any reasoned explanation as to why the claimed invention would have been obvious. Instead, the rejection simply identifies where the various recited features are allegedly found in two separate prior art references. The only rationale given to provide a link between the Examiner's alleged factual findings and the legal conclusion of obviousness is that adding a third pocketed spring would "enabling varying feels of firmness to the user." This reason is not one which would cause a person skilled in the art would have combined the various prior art teachings. Therefore, the Examiner has failed to establish a prima facie case of obviousness. See MPEP § 2143. Mossbeck et al. is not concerned with enabling varying feels of firmness to the user. Therefore, such a result would not have been a reason for one of ordinary skill in the art at the time of filing to add a third pocketed spring inside the smaller inner pocketed spring. The Examiner is merely making up a reason why one of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding Applicant’s arguments that “It is obvious from the above description of the method steps necessary for the manufacture of the claimed pocketed spring unit that the manufacture of the claimed invention requires different technology than the manufacture of the assembly comprising three nested coil springs disclosed by DeMoss et al. This is also the reason why in general the teachings of DeMoss et al. cannot be simply transferred or applied to pocketed spring units in which each of the individual coil springs is enclosed by a fabric pocket. Therefore, a combination of Mossbeck et al. with the teachings of DeMoss et al. was not obvious to a person skilled in the art at the time of filing. Based on hindsight knowledge of the claimed invention, a combination of Mossbeck et al. with the teachings of DeMoss et al. may appear obvious to a skilled person, but such an ex post facto analysis of the cited prior art In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Nested concentric pocketed coil springs and the methods of forming such springs are old and well known in the art as evidenced by at least Mossbeck, Spinks and Richmond. Mossbeck et al. teaches the benefit of forming compound nested pocketed springs for the advantage of offering differing degrees of hardness to the spring unit (see Mossbeck Col. 1, lines 50-54), “commonly the inner spring of the nested compound spring unit is individually encased in a pocketed fabric material … to minimize noise or interference during the flexing or compression of the compound spring unit” (see Mossbeck Col. 1, line 64-Col. 2, line 3), and In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spinks (WO 98/25503), hereinafter referred to as Spinks in view of DeMoss et al. (US 2018/0027983), hereinafter referred to as DeMoss.
Regarding Claims 13, 20, and 23, 
Spinks does not disclose a third pocketed spring arranged inside the second pocketed spring and wherein the third pocketed spring being encased by the fabric of the second pocketed spring.
However, DeMoss teaches a spring unit comprising three concentric nested springs (see multi-coil spring 310 formed by outer coil 350, intermediate coil 360 and inner coil 370 as discussed in paragraphs [0052]-[0055] and shown in Fig. 5 of DeMoss) for the purpose of providing combining spring constants of the spring unit such that the spring unit provides a soft feel as the spring unit is initially compressed, a second overall spring constant of the spring unit provides an intermediate feel as compression of the spring unit increases and a third overall spring constant provides a firmer feel as compression of the spring unit increases (see paragraphs [0004] and [0007] of DeMoss).
One having ordinary skill in the art at the time the invention was filed would find it obvious to combine the teachings of Spinks and DeMoss by adding an additional pocketed spring to Spinks for the purpose of adding an additional level of spring support which DeMoss regards as increased comfort. In other words, providing a non-linear response of the mattress which is typically regarded as providing improved sleep comfort to a user (see paragraphs [0004] and [0007] of DeMoss).
Additionally, Spinks teaches “In an embodiment of the invention, the first spring may be a pocketed spring, and in an alternative embodiment of the invention the second spring may be a pocketed spring. In yet a further alternative embodiment, each of said first and second springs may be a pocketed spring.” (see at least page 2, lines 10-14 of Spinks).  
Therefore, one having ordinary skill in the art at the time the invention was filed would have found it obvious to form a spring unit comprising three nested pocketed springs since DeMoss teaches the benefits of three concentric nested springs and Spinks teaches different embodiments including some or all springs of the sprung units 
Regarding Claim 15, Spinks in view of DeMoss make obvious the pocketed spring unit of claim 13, wherein the first, second and third pocketed springs are arranged in a generally concentric arrangement (see at least Fig. 4 of Spinks and Fig. 5 of DeMoss).
Regarding Claim 16: Spinks in view of DeMoss make obvious the pocketed spring unit of claim 13, but do not disclose wherein the first, second and third pocketed springs have a same spring rate.
However, one having ordinary skill in the art at the time the invention was filed would find it obvious to optimize the relative spring rates of the springs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to try using springs having the same spring rate since there are a finite number of possible relative spring combinations (i.e. all of the springs having the same rate, the first and second having the same rate, the second and third having the same rate, the first and third having the same rate, or all of the springs having different rates) and selecting different or the same spring rates would have the predictable results of altering the resulting compression factors and comfort levels of the mattress.
Regarding Claim 17: Spinks in view of DeMoss make obvious the pocketed spring unit of claim 13. DeMoss discloses wherein the first, second and third pocketed springs have different spring rates (see the abstract of DeMoss which discloses the springs having different spring constants). One having ordinary skill in the art at the time the invention was filed would find it obvious to try using springs having different spring rates since there are a finite number of possible relative spring combinations (i.e. all of the springs having the same rate, the first and second having the same rate, the second and third having the same rate, the first and third having the same rate, or all of the springs having different rates) and selecting different spring rates would have the predictable results of altering the resulting compression factors and comfort levels of the mattress.
Regarding Claim 18: Spinks in view of DeMoss make obvious the pocketed spring unit of claim 13, wherein the second pocketed spring has a height which is smaller than a height of the first pocketed spring; and 3Preliminary Amendment dated October 28, 2019U.S. National Phase of PCT/EP2018/062364wherein the third pocketed spring has a height which is smaller than a height of the second pocketed spring (see Fig. 5 of DeMoss showing three concentric springs with the innermost spring having the shortest height and the outermost spring the tallest height).
Regarding Claim 19: Spinks in view of DeMoss make obvious the pocketed spring unit of claim 13, wherein the second pocketed spring is smaller in transverse dimension than the first pocketed spring; and wherein the third pocketed spring is smaller in transverse direction than the second pocketed spring (see paragraphs [0053]-[0055] of DeMoss which teach the respective diameter of the outer coil 350 has a respective diameter of about 82mm, the intermediate coil has a diameter of about 55mm and the inner coil has a diameter of about 35mm; additionally, see Figs 4-5 of Spinks which shows the second spring having a smaller diameter than the first).
Regarding Claim 21: Spinks in view of DeMoss make obvious the string of pocketed spring units of claim 20, wherein a first spring of each of the pocketed spring units is enclosed by a respective fabric pocket which is formed in an elongate fabric envelope; and wherein the pocketed spring units are axially arranged in a direction which is transverse to a length direction of the fabric envelope (see Fig. 5 of Spinks).
Regarding Claim 22: Spinks in view of DeMoss make obvious an innerspring unit, comprising a plurality of strings of pocketed spring units according to claim 20, wherein the strings of the plurality of strings are arranged side-by-side (see at least Fig. 5 of Spinks).
  Claims 24, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mossbeck et al. (US 6,122,900), hereinafter referred to as Mossbeck in view of DeMoss et al. (US 2018/0027983), hereinafter referred to as DeMoss.
Regarding Claim 24: Mossbeck discloses a method for manufacture of a pocketed spring unit (see at least Claim 10 of Mossbeck), comprising the steps: providing a third spring (spring 18 of Mossbeck); pocketing the third spring (see claim 12 of Mossbeck); 4Preliminary Amendment dated October 28, 2019providing a second spring (spring 24 of Mossbeck); arranging the third pocketed spring inside the second spring (see Col. 8, line 66-Col. 9, line 3 of Mossbeck); pocketing the second spring (see Col. 9, lines 14-16 of Mossbeck) wherein each of the 
Mossbeck does not disclose providing a first spring; arranging the second pocketed spring inside the first spring; and pocketing the first spring or the third pocketed spring being encased by the fabric of the second pocketed spring and the second pocketed spring being encased by the fabric of the first pocketed spring.  
However, DeMoss teaches a spring unit comprising three concentric nested springs (see multi-coil spring 310 formed by outer coil 350, intermediate coil 360 and inner coil 370 as discussed in paragraphs [0052]-[0055] and shown in Fig. 5 of DeMoss) for the purpose of providing combining spring constants of the spring unit such that the spring unit provides a soft feel as the spring unit is initially compresses, a second overall spring constant of the spring unit provides an intermediate feel as compression of the spring unit increases and a third overall spring constant provides a firmer feel as compression of the spring unit increases (see paragraphs [0004] and [0007] of DeMoss).
One having ordinary skill in the art at the time the invention was filed would find it obvious to combine the teachings of Mossbeck and DeMoss by duplicating the method steps of Mossbeck in order to add a first pocketed spring exterior to and concentric with the second spring of Richmond for the purpose of enabling varying feels of firmness to the user as increased compression is applied to the spring unit. In other words, providing a non-linear response of the mattress which is typically regarded as providing improved sleep comfort to a user (see paragraphs [0004] and [0007] of DeMoss). Adding the method step of adding a third pocketed spring as presented by the Examiner would result in the third pocketed spring being encased by the fabric of the second pocketed spring and the second pocketed spring being encased by the fabric of the first pocketed spring.  
Regarding Claim 26: Mossbeck and DeMoss make obvious the method of claim 24, wherein the first, second and third pocketed springs are arranged in a generally concentric arrangement (see at least Fig. 2B of Mossbeck and Figure 5 of DeMoss).  
Regarding Claim 27: Mossbeck and DeMoss make obvious the method of claim 24, but do not disclose wherein the first, second and third pocketed springs have a same spring rate.  
However, one having ordinary skill in the art at the time the invention was filed would find it obvious to optimize the relative spring rates of the springs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to try using springs having the same spring rate since there are a finite number of possible relative spring combinations (i.e. all of the springs having the same rate, the first and second having the same rate, the second and third having the same rate, the first and third having the same rate, or all of the springs having different rates) and selecting different or the same spring rates would have the predictable results of altering the resulting compression factors and comfort levels of the mattress.
Regarding Claim 28: Mossbeck and DeMoss make obvious the method of claim 24. DeMoss discloses wherein the first, second and third pocketed springs have different spring rates (see the abstract of DeMoss which discloses the springs having different spring constants). One having ordinary skill in the art at the time the invention was filed would find it obvious to try using springs having different spring rates since there are a finite number of possible relative spring combinations (i.e. all of the springs having the same rate, the first and second having the same rate, the second and third having the 
Regarding Claim 29: Mossbeck and DeMoss make obvious the method of claim 24, wherein the second pocketed spring has a height which is smaller than a height of the first pocketed spring; and wherein the third pocketed spring has a height which is smaller than a height of the second pocketed spring (see at least Figs. 2B and 3B of Mossbeck and Fig. 5 of DeMoss).  
Regarding Claim 30: Mossbeck and DeMoss make obvious the method of claim 24, wherein the second pocketed spring is smaller in transverse dimension than the first pocketed spring; and 5Preliminary Amendment dated October 28, 2019U.S. National Phase of PCT/EP2018/062364wherein the third pocketed spring is smaller in transverse direction than the second pocketed spring (see at least Figs. 2B and 3B of Mossbeck and Fig. 5 of DeMoss).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673